Citation Nr: 0635255	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  96-24 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for transverse 
fractures of the right L2, L3, L4 and L5 vertebral bodies, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an initial compensable rating for right 
flank hematoma with traumatic hypesthesia.

3.  Entitlement to a compensable rating for right ankle 
sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1990 until 
September 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

This matter was previously before the Board in May 1999, 
March 2001 and September 2003.  On those occasions, remands 
were ordered to accomplish additional development. 


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
transverse fractures of the right L2, L3, L4 and L5 vertebral 
bodies has been productive of complaints of pain and 
stiffness; objectively, the evidence reveals paraspinal 
tenderness and no more than moderate limitation of motion, 
with essentially normal neurologic findings.

2.  The competent evidence reveals that the veteran's right 
flank hematoma with traumatic hypesthesia is productive of no 
more than slight muscle injury.

3.  The competent evidence reveals that the veteran's right 
flank hematoma with traumatic hypesthesia is productive of 
neurologic symptoms of no more than mild degree that are 
distinct from the muscular component of the disability.

4.  The veteran's right ankle sprain is productive of 
complaints of pain; objectively, the evidence shows no more 
than slight limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for transverse fractures of the right L2, L3, 
L4 and L5 vertebral bodies have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 5285-5292 
(as in effect prior to September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5237 (2006).  

2.  The criteria for entitlement to an initial compensable 
evaluation for the muscular symptomatology associated with 
the veteran's right flank hematoma with traumatic hypesthesia 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5399-5317 (2006).

3.  The criteria for entitlement to a separate initial 10 
percent evaluation for the neurologic manifestations of the 
veteran's right flank hematoma with traumatic hypesthesia 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.124a, 
Diagnostic Codes 8526-8530 (2006).

4.  The criteria for entitlement to a compensable evaluation 
for right ankle sprain have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Code 5271 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a February 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  

While a May 2006 supplemental statement of the case informed 
the veteran of the laws pertaining to disability ratings and 
effective dates, such information was not included in the 
February 2004 letter discussed above.  However, because the 
instant decision denies the veteran's increased rating 
claims, no higher rating or effective date will be assigned.  
As such, there is no prejudice to the veteran.  Moreover, 
although a separate 10 percent evaluation is granted in this 
decision, the RO will implement this award in a future rating 
action, which the veteran is entitled to appeal.  Therefore, 
there again is no prejudice to the veteran.   

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter(s) noted above 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his appeal, to include testimony provided at 
hearings before Veterans Law Judges in December 1998 and 
September 2001 are affiliated with the claims folder.  The 
Board has carefully reviewed such  statements and notes that, 
at the latter hearing, he identified outstanding records from 
private physician Dr. B.  However, in a June 2003 letter from 
the Board, the veteran was informed that attempts had been 
made to obtain records both from Dr. B. and Dr. P., another 
private physician.  He was informed that no response had been 
received from the doctors and was reminded that he was 
ultimately responsible for procuring those documents.  
Moreover, in February 2004 VCAA letter, the veteran was again 
asked to submit release forms enabling VA to re-request 
documents from those physicians.  No further authorization 
was provided by the veteran.  In this vein, the Board notes 
that "the duty to assist is not always a one-way street.  If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991), 

Under the circumstances described above, it is not felt that 
additional developmental efforts are necessary in order to 
satisfy VA's obligations under the VCAA.  Rather, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal.  Essentially, all 
available evidence that could substantiate the claim has been 
obtained.  

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  Increased rating- transverse fractures of the right L2, 
L3, L4 and L5 vertebral bodies

The veteran is claiming entitlement to a rating in excess of 
20 percent for transverse fractures of the right L2, L3, L4 
and L5 vertebral bodies.  A communication construed as a 
claim for an increased rating was received on December 21, 
1994.  As such, the rating period on appeal is from December 
21, 1993, one year prior to the date of receipt of the 
reopened increased rating claims.  See 38 C.F.R. § 
3.400(o)(2).

At the outset, it is observed that the schedular criteria for 
evaluating disabilities of the spine have undergone revision 
twice during the pendency of this appeal.  The first 
amendment, affecting Diagnostic code 5293 (intervertebral 
disc syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

It is found that the diagnostic criteria pertaining to 
intervertebral disc syndrome are not for application in the 
present appeal.  Indeed, while the evidence establishes 
vertebral fractures, there is no demonstration of any process 
of disc disease.  Indeed, x-rays dated in August 1994 
indicate normal disc spaces.  Further x-rays taken in 
conjunction with a VA examination in February 1997 show that 
the lumbosacral spine had well maintained vertebral heights 
and intervertebral disc spaces.  Similarly, September 2002 x-
rays continued to reflect well maintained disc spaces.  
Subsequent x-rays taken at the time of a June 2003 VA 
examination again revealed well maintained vertebral heights 
and disc spaces.  Finally, the most recent VA examination 
report in March 2006 noted the lumbar spine fractures but did 
not indicate any disc disease.  No other competent evidence 
of record indicates disc disease.  

Based on the foregoing, it is determined that the service-
connected disability does not involve intervertebral disc 
syndrome.  This obviates the need for analysis under 
Diagnostic Code 5293 as in effect prior to and as of 
September 23, 2002.  However, as the veteran's service-
connected transverse fractures of the right L2, L3, L4 and L5 
vertebral bodies does involve a neurologic component, the 
Board will consider the possibility of a separate evaluation 
under a neurologic code pursuant to Bierman v. Brown, 6 Vet. 
App. 125 (1994).  

Throughout the rating period on appeal, the veteran is 
assigned a 20 percent evaluation for transverse fractures of 
the right L2, L3, L4 and L5 vertebral bodies pursuant to 
Diagnostic Code 5285-5292.  The Board will first consider 
whether these or any other appropriate Diagnostic Codes, as 
in effect prior to September 26, 2003, entitles the veteran 
to a rating in excess of 20 percent.  

As in effect prior to September 26, 2003, Diagnostic Code 
5285 provides a 60 percent rating for residuals of vertebral 
fracture without cord involvement, with abnormal mobility 
requiring a neck brace (jury mast).  In other cases, the 
rater is instructed to evaluate the fractures based on 
limitation of motion or muscle spasm, adding 10 percent for 
demonstrable deformity of the vertebral body.  

The Board has reviewed the evidence of record and finds no 
support for assignment of the next-higher 60 percent rating 
under Diagnostic Code 5285.  Indeed, while the veteran 
testified at his September 2001 hearing before the 
undersigned that he wore a brace, this was worn from his 
chest over his pelvis.  (Transcript "T," at 9.)  He did not 
state that he wore a neck brace, nor is this shown in any of 
the reports of treatment or examination.  Therefore, an 
increased rating under Diagnostic Code 5285 is not warranted.  
As instructed under that Code section, the Board will next 
evaluate the veteran's disability on the basis of limitation 
of motion and muscle spasm.  The additional 10 percent for 
vertebral deformity does not apply, as such has not been 
demonstrated in the record.  

Prior to September 26, 2003, limitation of lumbar motion is 
addressed under Diagnostic Code 5292.  That Code section 
provides a 20 percent evaluation where the evidence 
demonstrates moderate limitation of motion.  A 40 percent 
rating is for application where there is severe limitation of 
lumbar spine motion.  

The Board finds that the evidence of record during the period 
in question does not reveal severe limitation of lumbar spine 
consistent with a 40 percent evaluation under Diagnostic Code 
5292.  Indeed, a private medical evaluation performed in 
November 1993 revealed only a slight decrease in range of 
motion.  A September 1994 VA outpatient treatment record 
noted that the veteran's range of motion was about 75 percent 
of normal.  Subsequent VA examinations in February 1995 and 
February 1997 revealed normal range of motion.  A further VA 
examination in June 2003 did not include range of motion 
findings referable to the lumbar spine.  

In determining that the above findings do not warrant a 40 
percent evaluation under Diagnostic Code 5292, the Board has 
appropriately considered additional functional limitation per 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  In this regard, the Board acknowledges 
complaints of low back pain indicated in VA outpatient 
treatment reports in 1994 and 1995.  Additionally, at his 
February 1995 VA examination, he also complained of morning 
stiffness and soreness involving the low back.  He indicated 
at that time that he took Darvocet for pain, as well as 
Tylox, on occasion.  Subsequent VA outpatient records dated 
in 1996 and 1997 continue to reflect complaints of back pain.  

The Board also acknowledges a January 1997 statement from the 
veteran, in which he reported that he could not sit or stand 
for prolonged periods due to his service-connected low back 
disability.  A t that time, he stated that he was taking 
codeine and Tylenol to alleviate his pain.  Furthermore, at 
his February 1997 VA examination, he again complained of 
stiffness and soreness in his back when he first arose in the 
morning.  Both cold and hot weather aggravated his symptoms.  
His back pain was particularly aggravated by prolonged car 
travel.  Complaints of pain are also reflected in VA and 
private clinical records dated in 1998 and 1999.  One private 
report, dated in January 1998, indicated paraspinous muscle 
tenderness.  In a March 1999 treatment report written by W. 
A. J., M.D., the veteran's pain was described as severe.  
Moreover, a September 2001 letter written by N. R. P., M.D., 
stated that the veteran had back pain on a daily basis, 
requiring analgesics and muscle relaxers.  Additional VA 
outpatient treatment reports show further pain complaints 
referable to the low back throughout the period in question.  

The veteran also described his low back symptomatology at his 
September 2001 hearing before the undersigned.  He reported a 
burning sensation that arose whenever he would bend.  (T. at 
3.)  He added that he took strong medication for pain.  (T. 
at 7.)  His pain interrupted all of his daily activities and 
prevented him from participating in activities such as 
martial arts.  He also indicated that he used a heating pad 
to sleep and that he sometimes wore a back brace.  (T. at 8-
9).  His back pain caused him to sleep only 4 to 5 hours per 
night.  (T. at 10.)  He stated that he could only walk for 5 
or 10 minutes before having to sit down, and that he could 
only drive for 30 minutes.  He rated his pain as a 3 out of 
10 when on medication and an 8 out of 10 when he was not 
taking medicine.  (T. at 11.)  Further, he indicated that his 
service-connected back disability caused him to miss 
approximately 4 to 5 days of work each month.  

In addition to the subjective complaints of back pain 
catalogued above, the evidence of record also contains 
objective findings of pain.  For example, a March 1999 
treatment report written by Dr. W. A. J. included a finding 
of tenderness over the lower paraspinous muscles, 
bilaterally.  Tenderness of the spine was again noted in a 
private treatment record dated in September 2001.  Moreover, 
a November 1993 private medical evaluation revealed 
tenderness to palpation of the right paravertebral and 
paraspinal musculature, with muscle rigidity.  

While acknowledging the complaints and findings detailed 
above, the overall evidence does not reveal a disability 
picture characterized by severe limitation of motion such as 
to warrant the next-higher 40 percent rating under Diagnostic 
Code 5292.  Indeed, upon VA examination in February 1995, 
there was no muscle spasm or lumbar tenderness.  Subsequent 
VA examination in February 1997 again failed to show muscle 
spasm or tenderness.  Moreover, while subsequent records do 
reflect some objective tenderness, such has already been 
contemplated in the currently assigned 20 percent rating.  
Because the competent evidence does not show that the 
veteran's objectively demonstrated tenderness has caused 
additional limitation of function comparable to severe 
limitation of motion, a higher rating is not justified.  

The Board will next consider whether Diagnostic Code 5295, 
for lumbosacral strain, provides a basis for a higher rating.  
As in effect prior to September 26, 2003, that Code section 
provides a 20 percent rating where there is evidence of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 

The objective evidence during the period in question, as 
described above, indicated paraspinal tenderness.  However, 
such evidence does not demonstrate any muscle spasm.  To the 
contrary, VA examinations in February 1995 and February 1997 
explicitly noted that there was no muscle spasm of the low 
back.  Moreover, the objective evidence fails to demonstrate 
symptomatology such as a listing of the spine or loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space.  Rather, x-rays of the spine 
taken in conjunction with the February 1995 VA examination 
showed no abnormalities other than the vertebral fractures.  
Similarly, x-rays performed in February 1997 showed old 
fractures of the right third, fourth and fifth transverse 
processes, but otherwise indicated a normal study.  A 
September 2002 x-ray again showed a normal lumbosacral spine.  

Based on the foregoing, the evidence of record does not 
reveal a disability picture consistent with the next-higher 
40 percent rating under Diagnostic Code 5295, as in effect 
prior to September 26, 2003.  Moreover, there are no other 
relevant Diagnostic Codes for application here.  Indeed, as 
the evidence fails to establish ankylosis or disability 
comparable therewith, evaluation under Diagnostic Codes 5286 
and 5289 is not appropriate.  As discussed previously, there 
is no showing of disc disease, rendering Diagnostic Code 5293 
inapplicable.  

In sum, the rating schedule as in effect prior to September 
26, 2003, does not provide a basis for a rating in excess of 
20 percent for the veteran's transverse fractures of the 
right L2, L3, L4 and L5 vertebral bodies.  After considering 
the possibility of an increased rating based on the schedular 
criteria in effect from September 26, 2003, the Board will 
address the propriety of a separate neurologic evaluation.  

Again, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2006).  Under these 
relevant provisions, lumbosacral strain or spinal stenosis 
warrant a 20 percent evaluation where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain; Diagnostic Code 5238 for spinal stenosis; 
and Diagnostic Code 5243 for intervertebral disc syndrome.  

The competent clinical evidence of record is against an 
evaluation in excess of 20 percent for the disability at 
issue based on the general rating formula for disease or 
injury of the spine, effective September 26, 2003, for 
Diagnostic Codes 5237, 5238, and 5243.  Indeed, a finding of 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or ankylosis of the lumbar spine, is required in order 
for the veteran to qualify for an evaluation in excess of 20 
percent.  Here, VA examination in March 2006 revealed forward 
flexion of the lumbar spine to 50 degrees.  The veteran had 
extension to 10 degrees and lateral rotation, left and right, 
to 15 degrees.  He had left lateral flexion to 15 degrees and 
right lateral flexion to 10 degrees.  

The above findings do not satisfy the criteria for the next-
higher 40 percent evaluation under the general rating formula 
for diseases and injuries of the spine.  Moreover, while the 
veteran reported at the March 2006 VA examination that his 
back pain and functionality has progressively worsened, the 
objective evidence does not demonstrate additional limitation 
of function from which to conclude that the veteran's 
disability picture is analogous to the 40 percent rating per 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  In so concluding, the Board acknowledges 
findings of paraspinal muscle spasm at the March 2006 VA 
examination.  There was also tenderness in the right 
paraspinal region and right flank region.  However, there was 
no weakness of the paraspinal musculature.  Additionally, the 
veteran had a normal gait upon examination and did not use 
any assistive devices.  Moreover, the VA examiner noted that 
there was no weakness or incoordination with repetitive use.  
Furthermore, while there was increased pain and fatigue with 
repetitive use, the examiner explicitly stated that such pain 
and fatigue did not cause any additional limitation of 
motion.  Thus, the extent of the veteran's pain and fatigue 
is found to be appropriately contemplated by the currently 
assigned 20 percent evaluation under the general rating 
formula.  

To this point, the Board has considered whether the veteran 
is entitled to an increased rating for his service-connected 
disability of the lumbar spine.  At this juncture, the Board 
will also consider whether the veteran is entitled to a 
separate rating in addition to the 20 percent evaluation 
currently assigned.  In this regard, it is noted that 
disabilities of the spine may involve a neurologic component.  
In determining whether a separate rating for neurologic 
manifestations of a spine disability is appropriate, the 
Board calls attention to Esteban v. Brown, 6 Vet. App. 259 
(1994).  In Esteban, the court found that, except as 
otherwise provided in the rating schedule, all disabilities, 
including those arising from a single disease entity, are to 
be rated separately, unless the conditions constitute the 
same disability or the same manifestation.  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative or overlapping; the appellant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.

In the present case, the medical evidence of record contains 
no neurologic symptomatology separate and distinct from the 
orthopedic disability that is the subject of the instant 
appeal.  Indeed, while the veteran complained of radicular 
paresthesia and numbness in 1994 VA outpatient treatment 
reports, and again reported numbness at his February 1995 VA 
examination, such symptoms have not been objectively 
demonstrated.  To the contrary, a private medical evaluation 
performed in November 1993 showed normal neurologic findings.  
Moreover, the February 1995 VA examination revealed a 
negative straight leg raise bilaterally.  The veteran could 
heel and toe walk normally at that time.  Upon VA examination 
in February 1997, the veteran denied a history of 
paresthesias or radicular pain in either lower extremity.  
Objectively, reflexes and sensation were both intact and 
there was no evidence of muscle atrophy or weakness in either 
leg.  Furthermore, private treatment reports dated in March 
1999 and June 1999 reflect normal neurologic findings, 
despite a complaint of numbness and tingling in the right 
buttocks in the earlier report.  The veteran denied any 
neurologic complaints in the latter report.  Most recently, 
while the veteran complained of occasional shooting pain down 
his legs upon VA examination in March 2006, objective 
findings revealed a negative straight leg raise bilaterally.  
The veteran had 5/5 motor strength in the bilateral 
quadriceps, hamstrings, ankle dorsiflexors, ankle plantar 
flexors and extensor hallus longus.  The veteran's sensation 
was intact to light touch in all distributions of the 
bilateral lower extremities.  He had 1+ and symmetric 
patellar and Achilles reflexes bilaterally.  
 
Based on the foregoing, there is no objective showing of 
neurologic manifestations of the veteran's lumbar spine 
disability such as to warrant a separate rating.  

In conclusion, the evidence of record reveals a disability 
picture consistent with the 20 percent evaluation assigned 
throughout the rating period on appeal.  There is no basis 
for an increased rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Increased rating- right flank hematoma with traumatic 
hypesthesia.

The veteran is claiming entitlement to an initial compensable 
evaluation for his service-connected right flank hematoma 
with traumatic hypesthesia.  At the outset, the Board notes 
that the veteran's claim of entitlement to a higher rating is 
an appeal from the initial assignment of a disability rating.  
As such, the claim requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

At the outset, it is noted that, during the pendency of the 
appeal, the rating schedule underwent revision with respect 
to the evaluation of muscle injuries.  Such changes were 
effective July 3, 1997.   

The veteran's right flank hematoma is rated pursuant to 
Diagnostic Code 5399-5317.  Both prior to and as of July 3, 
1997, Diagnostic Code 5317, concerning disability to Muscle 
Group XVII (hip and thigh muscles) makes reference to varying 
levels of severity of muscle disability (e.g., slight, 
moderate, moderately severe, severe).  Where the muscle 
injury is slight, a noncompensable evaluation is warranted.  
Where the evidence demonstrates moderate muscle injury, a 20 
percent rating applies.  If moderately severe muscle injury 
is shown, then a 40 percent evaluation is assigned.  Finally, 
where the evidence indicates a severe muscle injury, a 50 
percent rating is warranted.  A further description of what 
these levels of severity signify is set forth in 38 C.F.R. § 
4.56 (2006).  

The Board will first consider the veteran's claim under the 
version of 38 C.F.R. § 4.56 in effect prior to July 3, 1997.  
Again, the veteran is currently in receipt of a 
noncompensable rating, reflecting slight muscle injury, for 
his flank hematoma with traumatic hypesthesia.  

Prior to July 3, 1997, 38 C.F.R. § 4.56(a) defined slight 
(insignificant) disability of muscles as involving a simple 
wound of the muscle without debridement, infection or effects 
of laceration.  38 C.F.R. § 4.56(a) (1996).  Regarding 
history and complaint, slight wounds are characterized by a 
record of a wound of slight severity or relatively brief 
treatment, followed by a return to duty.  Slight wounds were 
associated with signs of healing and with good functional 
results, with no consistent complaint of cardinal symptoms of 
muscle injury or painful residuals.  Such slight wounds were 
characterized by minimum scar, slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  Slight 
wounds left no significant impairment of function, or any 
retained metallic fragments.  

In order to be entitled to the next-higher 20 percent rating 
for moderate muscle disability, prior to July 3, 1997, the 
evidence must demonstrate through and through or deep 
penetrating wounds of relatively short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection. 38 C.F.R. § 4.56(b) (1996).  Such 
moderate wounds are characterized by clinical examination 
disclosing entrance and (if present) exit scars that are 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue.  
There must be signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite loss 
of power or fatigue in comparative tests.  Id.

The Board has reviewed the evidence of record and determines 
that the veteran's disability is not commensurate with the 
next-higher 20 percent rating under the old version of 
38 C.F.R. § 4.56.  In so finding, the Board relies on service 
medical records showing that the veteran was involved in a 
motor vehicle accident in November 1992.  In that accident, 
the car the veteran was traveling in apparently struck a 
pole, and the veteran was struck in the back by a spare tire.  
He sustained a right flank contusion with a large hematoma.  
A December 1992 discharge summary noted that the hematoma was 
massive and that there was injury to the cutaneous nerves at 
T12, T11 and L1.  

A January 1993 Medical Board report further provides detail 
as to the veteran's right flank injury.  That report noted 
that there was numbness over the contused area, as well as 
muscle damage.  That report also indicated moderate right 
flank tenderness, with a palpable gap in the muscles of the 
right flank.  The veteran's hematoma was described as 
"resolving."  Considering the veteran's injuries, including 
the right flank contusion, the Medical Board recommended that 
the veteran be returned to 12 months limited duty ashore, in 
an area with orthopedic care available at monthly intervals 
and physical therapy as required.  His duty was to preclude 
shipboard assignments, aircrew flying, excessive bending or 
stooping, running, marching, jumping, prolonged standing, 
exercises other than those specifically prescribed, heavy 
lifting, physical fitness testing, prolonged walking, 
drilling, and hiking.  Additional in-service treatment 
records further indicate decreased sensation and a palpable 
gap above the iliac crest.  

A June 1993 Physical Evaluation Board found the veteran unfit 
for duty.  However, the conditions upon which that finding 
were made included only the veteran's fractures of the lumbar 
spine.  The right flank contusion contributed to his 
unfitting conditions but was not the primary basis for 
separation.  

As seen from the above service records, the veteran's right 
flank injury is not comparable to a through and through or 
deep penetrating wounds of relatively short track from a 
single bullet, small shell or shrapnel fragment.  Indeed, 
while a palpable muscle gap was noted, there were no findings 
of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite loss of power or 
fatigue in comparative tests.  This is even better 
demonstrated by a post-service VA examination performed in 
February 1995.  At that time, there was a 6-cm linear 
horizontal depression in the right flank area, just above the 
iliac crest.  However, there was no obvious motor loss.  No 
other evidence of record during the period in question 
addresses the veteran's muscle injury to the right flank.    

Based on the foregoing, the veteran's right flank 
symptomatology prior to July 3, 1997, is found to be 
contemplated by the currently assigned noncompensable 
evaluation under Diagnostic Code 5317.  The evidence does not 
reveal a disability picture warranting the next-higher 20 
percent evaluation under the version of that Diagnostic Code 
then in effect.  

The Board will now consider whether the revised version of 
Diagnostic Code 5317, effective July 3, 1997, may serve as a 
basis for an increased rating here.  

The current version of 38 C.F.R. § 3.156 define slight muscle 
disability as a simple wound of the muscle without 
debridement or infection.  Such injuries are characterized by 
a medical record showing a superficial wound with brief 
treatment, healing, and good functional results.  
Additionally, clinical examination of slight muscle injuries 
shows the absence of fascial defect, atrophy, or impaired 
tonus.  Slight muscle injuries do not involve impairment of 
function or metallic fragments retained in muscle tissue.     

In order to be entitled to the next-higher 20 percent rating 
for moderate muscle disability under 38 C.F.R. § 4.56 as 
revised effective July 3, 1997, the evidence must demonstrate 
a through and through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  The medical evidence 
should exhibit a lowered threshold of fatigue.  Loss of 
power, weakness, fatigue-pain, impairment of coordination and 
uncertainty of movement may also be noted.  There must be 
indications of some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side. 

The Board has reviewed the evidence of record and determines 
that the veteran's disability is not commensurate with the 
next-higher 20 percent rating under the revised version of 
38 C.F.R. § 4.56.  In so finding, the Board acknowledges a 
June 2003 VA examination report noting a mild lump in the 
subcutaneous area on the right buttock.  When the examiner 
put both of his palms down flat on the posterior gluteus and 
pelvis, there was an elevation of muscle mass as compared to 
the left side.  This occurred in an area that ran 5 cm below 
the posterior iliac crest.  There was a 2 cm wide defect and 
the depth of the wound itself was another 2 cm wide in the 
mid-scar area and 2 cm. deep.  A visible and palpable 
indentation was noted, measuring 15.5 cm.  Such indentation 
was in the deep fascial and muscular surface.  The examiner 
believed that the indentation represented a permanent 
division of muscular fibers.  

Despite the above findings, the evidence of record does not 
demonstrate loss of power, weakness, fatigue-pain, impairment 
of coordination and uncertainty of movement such as to 
warrant a 20 percent rating under the current version of 
Diagnostic Code 5317.  To the contrary, VA examination in 
June 2003 showed that
palpation of the muscle mass produced only minimal pain 
compared to the veteran's complaints regarding other 
disabilities.  Moreover, the cleaved musculature was not 
dysfunctional and did not contribute to any functional 
disability in the veteran's gait or stance, nor was it much 
of a factor in his overall pain score.  The veteran was able 
to tense the muscles in his buttocks and there was no lost 
motor activity.  He did not wince or show significant pain 
when he tensed the buttock muscles.  Therefore, even when 
considering additional functional limitation due to factors 
such as pain, weakness, fatigability and incoordination, as 
set forth under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 202, 
206-07 (1995), the veteran's overall disability picture does 
is not most nearly approximated by the next-higher 20 percent 
evaluation.  

In conclusion, throughout the entirety of the rating period 
on appeal, the veteran's symptomatology with respect to his 
right flank disability is not shown to be consistent with the 
criteria for the next-higher 20 percent evaluation under 
either the old or new version of the rating schedule as it 
pertains to muscle injuries.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Separate neurologic evaluation

It is noted that except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
see also 38 C.F.R. § 4.14 (2006) [ the evaluation of the same 
disability under various diagnoses is to be avoided].  The 
critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative or overlapping; the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, 6 Vet. 
App. at 262.

The evidence of record, as previously detailed, indicates a 
cleaving of muscle mass associated with the veteran's right 
flank injury.  This type of symptomatology is contemplated 
under the schedular criteria for muscle injuries.  Indeed, 
such criteria consider symptoms such as loss of power, 
weakness, fatigue-pain, impairment of coordination and 
uncertainty of movement in the affected muscles.  Such 
criteria also recognize loss of muscle substance or 
impairment of muscle tonus.  However, these criteria do not 
address neurologic symptoms such as numbness.  Therefore, if 
the competent evidence of record reveals neurologic symptoms, 
assignment of a separate evaluation would be appropriate, 
since the each evaluation would compensate a distinct and 
non-overlapping set of symptomatology.

Here the competent evidence does reveal neurologic 
symptomatology that is distinct from the muscular component 
of the veteran's right flank disability.  For example, a 
February 1995 VA examination indicated a loss of sensation, 
identified as hypesthesia, in a 10 cm circular area over the 
lower right flank and upper right buttock regions.  Moreover, 
at his September 2001 hearing before the undersigned, the 
veteran reported a numb feeling and a burning sensation 
associated with his right flank hematoma.  (T. at 13-14.)  

In reaching the above conclusion, the Board does acknowledge 
the comments of the VA examiner in June 2003, to the effect 
that hypesthetic wounds typically involved trophic changes 
which were not evident in the veteran's case.  He therefore 
concluded that the pain and method of injury described by the 
veteran was not compatible with the observed physical 
results.  However, that same examination report earlier 
contained findings of numbness.  Given this, and in light of 
the evidence discussed above, there is at least equipoise as 
to the question of objectively demonstrated neurologic 
disability.  This being the case, the benefit of the doubt 
doctrine has been applied.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

As the veteran's neurologic symptomatology primarily involve 
the upper portion of the lower extremities, Diagnostic Codes 
8526-8530 are potentially relevant.  Because it is not 
entirely clear from the medical evidence which exact nerve is 
affected by the veteran's right flank injury, the Board will 
simply apply the Diagnostic Code affording the highest 
possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, a 10 percent rating for mild disability is afforded 
under Diagnostic Code 8526.  All remaining potentially 
relevant Code sections provide only noncompensable 
evaluations.  Thus, the veteran is entitled to a 10 percent 
rating under Diagnostic Code 8526 for the neurologic 
symptomatology caused by the service-connected right flank 
hematoma.  


III.  Increased rating- right ankle sprain

The veteran's claim of entitlement to an increased rating for 
his residuals of a right ankle sprain was received on 
December 14, 1994.  As such, the rating period on appeal is 
from December 14, 1993, one year prior to the date of receipt 
of the reopened increased rating claim.  See 38 C.F.R. § 
3.400(o)(2) (2006).  

Throughout the rating period on appeal, the veteran is 
assigned a noncompensable evaluation for a right ankle sprain 
pursuant to Diagnostic Code 5271.  Under that Diagnostic 
Code, a 10 percent rating is warranted where the evidence 
demonstrates moderate limitation of ankle motion.  

The Board has reviewed the evidence of record and finds no 
basis for assignment of the next-higher 10 percent rating 
under Diagnostic Code 5271, for the reasons discussed below.  

In assessing the severity of the veteran's right ankle 
disability, the Board is guided by the range of motion 
figures set forth under 38 C.F.R. § 4.71a, Plate II.  Plate  
II shows that normal dorsiflexion is from 0 to 20 degrees and 
that normal plantar flexion is from 0 to 45 degrees.  

Upon VA examination in February 1995, the veteran had 10 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
Upon subsequent VA examination in June 2003, the veteran had 
dorsiflexion of the right foot to 31 degrees and had plantar 
flexion to 33 degrees.  He had right foot pronation and 
supination to 21 degrees.  The examiner commented that the 
veteran's motion was essentially normal on the right side.  
Overall, these findings more nearly approximate mild rather 
than moderate disability.  Moreover, in reaching this 
conclusion, the Board has appropriately considered additional 
limitation of function due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, the February 1995 VA examination revealed 
definite laxity of the lateral collateral ligament.  
Furthermore, the veteran exhibited some apprehension with 
inversion stretch of the right ankle which was not present as 
to the left ankle.  

The Board also acknowledges that the June 2003 examination 
revealed complaints of pain on use of the right ankle.  The 
veteran also complained of weakness and stiffness.  He also 
endorsed swelling with extensive use of the right ankle.  The 
veteran also reported flare ups of right ankle pain occurring 
about 3 times per year.  He rated his pain as a 6 out of 10 
in intensity during these flare ups.  On such occasions he 
would immobilize the ankle and avoided putting any weight on 
it.  Crutches were used during flare-ups, but he did not rely 
on any other assistive devices.  

Objectively, the June 2003 VA examination revealed pain on 
range of motion of the right ankle.  The veteran was very 
guarded about placement of the foot, but tended to 
underestimate what he was able to accomplish.  Also at that 
time, the right lateral tibiotalar mortise and the area under 
the lateral malleolar surface was painful.  However, there 
was no swelling, redness, or heat, and there was only minimal 
complaint of pain except with direct firm pressure from the 
examiner's thumb.  Moreover, the veteran was able to stand on 
the toes of both feet and on his heels.  

Further regarding additional functional limitation of the 
right ankle, at his September 2001 hearing before the 
undersigned, the veteran reported that his right ankle would 
occasionally buckle when walking on uneven surfaces.  (T. at 
17.)  This would lead to falls.  He endorsed ankle swelling 
following an episode of buckling.  (T. at 18.)  Moreover, he 
indicated that he sometimes wore a brace and used orthotics 
in his shoes, though he did not require special shoes.  (T. 
at 17.)  However, at that same hearing, the veteran stated 
that he was able to move his ankle without experiencing any 
pain and he denied any problems with the ankle other than the 
occasional buckling.  Furthermore, he denied that he 
experienced any limitation of activities due to his service-
connected right ankle disability.  (T. at 18.)  He did not 
have to take medications for his right ankle.  (T. at 19.)   

While recognizing the above complaints and findings, the 
overall evidence does not reveal additional functional 
limitation from which to conclude that the veteran's 
disability picture more nearly approximates moderate 
limitation of ankle motion such as to enable a grant of the 
next-higher 10 percent evaluation under Diagnostic Code 5271.  

The Board has further contemplated whether any alternate 
Diagnostic Codes afford the veteran a compensable rating 
here.  However, as there is no showing of ankylosis, or 
disability comparable therewith, Diagnostic Codes 5270 and 
5272 are not for application.  Similarly, as the evidence 
fails to demonstrate os calcis or astragalus, Diagnostic Code 
5273 does not apply.   There are no other relevant Code 
sections for consideration.  

In conclusion, the veteran's residuals of a right ankle 
sprain do not reflect disability in excess of that 
contemplated by the noncompensable evaluation in effect 
throughout the rating period on appeal.  There is no basis 
for a higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


Extraschedular considerations

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.

		CONTINUED ON NEXT PAGE




ORDER

A rating in excess of 20 percent for transverse fractures of 
the right L2, L3, L4 and L5 vertebral bodies is denied.

Entitlement to an initial compensable rating for the muscular 
symptomatology associated with the veteran's right flank 
hematoma with traumatic hypesthesia is denied.  

Entitlement to a separate 10 percent rating for the 
neurologic manifestations of the veteran's right flank 
hematoma with traumatic hypesthesia is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

Entitlement to a compensable rating for right ankle sprain is 
denied.





____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


